Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/13/2021 and 11/30/2020 have been considered by the examiner.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


.Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Orimoto et al. (“Orimoto” US 2019/0027489 dated 11/20/2017).    
As to claim 1, Orimoto shows a device (see Fig. 31A/B and associated figures, where note this is a continuation of a method beginning way back in Fig. 1 with like parts carrying over) comprising: 
a semiconductor substrate (see substrate parts 10 etc.; [0218]); 
a first wiring layer (see lower wiring 46 made back in Fig. 28 but which carries over; [0217]) above the semiconductor substrate; 
a second wiring layer (see upper wiring 46 made back in Fig. 28 but which carries over; [0217]) above the first wiring layer; 
a memory pillar extending in a first direction intersecting the semiconductor substrate through the first and second wiring layers (see second from rightmost memory pillar which is one of the parts 55, here designated along with the part 11 thereunder; Fig. 31A; [0218] and [0131]; note this extends in the up/down direction in Fig. 31A but this can be switched to up/down in the Fig. 31B view if needed along hd2 though the “extension” is smaller in that direction), the memory pillar comprising a charge storage layer; 
a first plug (see plug 86; [0217]) contacting and electrically connected to the first wiring layer (note this is connected to the lower wiring discussed above);  
a first insulating layer (see lower insulating layer 32 above the lower wiring 46; [0210]) above the first wiring layer; and 
a first pillar (see leftmost memory pillar which happens to have “86” written over top of it although it is one of the parts 55, here designated along with the part 11 thereunder; [0217]) located next to the first plug and extending through the first wiring layer and the first insulating layer and not through the second wiring layer (see this part going through lower 46 and lower 32 but not going through upper 46), 
wherein the first pillar includes a first semiconductor layer (see the part 11 in the part designated above as the first pillar; [0226]) and a first pillar body  (see layers 601+602 here designated together as one larger layer along with parts 50, 52, 54, 56 all together as one large body 601+602+52+54+56; [0132] and [0144] and [0148]) provided on the first semiconductor layer (note this is on the first semiconductor layer 601+602), the first pillar body extends through the first insulating layer in the first direction (note the first pillar body 601+602+52+54+56 designated above goes through the lower insulator 32), and 
the first pillar body includes a conductive layer (note layer 602 and note it is conductive; [0148]) extending in the first direction and an insulating layer (see insulator 52; [0132] introduces like part that carries over) containing a first region between the conductive layer and the first semiconductor layer (note the lower little foot of the L made by 54 down low being between 601 and 11; note for claim 2 below the office will designate that lower little foot of the L made by 54 down low designated along with the upper parts of 52) and a second region between the conductive layer and the first insulating layer (note the right and left sidewall portions of 54 that are between 601 and lower 32).  


As to claim 2, Orimoto shows the device wherein the first region is a bottom region below the conductive layer and above the conductive layer (note that parts of the upper part of 54, which is included in the alternate designation of parts above for the “first region” are above some parts of the conductive layer and are included in the designation of the “first region” as including the lower little foot of the L made by 54, which itself is below the conductive layer 601; note also that in an additional alternate grounds of rejection here the office can designate the “first region” just as the normal lower little foot of the L made by 54 and then turn the device 25 degrees to the left and the upper parts of 54 will be directly over parts of 602 while maintaining all the necessary orientation language), and the second region is a side region around a side surface of the conductive layer (note the second region designated above is around a side surface of the conductive layer 601 on the outsides).

As to claim 3, Orimoto shows the device wherein the first insulating layer is located on the semiconductor substrate (see lower 32 being on the substrate 10 etc. therebelow), the memory pillar is electrically connected to the semiconductor substrate (note the overall memory pillar discussed above is connected to 10 on its lower end), and the first pillar contacts the semiconductor substrate (note that the part 11 of the first pillar designated above contacts the semiconductor substrate 10 etc.).  

As to claim 4, Orimoto shows the device wherein the first pillar includes a second insulating layer (see an extra stack of another layer in a multilayer embodiment of layer 52; [0133]), a charge storage layer (charge storage layer 54; [0132]), and a third insulating layer (third insulator layer 56; [0132]) that are provided on a side surface of the conductive layer.

As to claim 5, Orimoto shows the device wherein the first wiring layer includes a first terrace at which the first plug is connected to the first wiring layer (the office notes here that the applicant appears to intend that this first wiring layer is itself including a “terrace” which is itself, which is among other terraced objects, and is not trying to claim that the singular first wiring layer itself has a whole terraced structure within itself, and the office notes that here the first wiring layer that is the lower wiring layer 46 is itself part of an overall terraced structure and includes a single terrace of that overall structure, and that it’s little pointed end on the left is where the first plug 86 is dropped down to; in the alternate if the applicant is trying to claim that this first wiring layer itself is a multilayered terrace structure itself all together the office will designate the lowermost two 46 layers together making this terrace structure overall).

As to claim 7, Orimoto shows the device wherein a distance between an upper surface of the first semiconductor layer and the semiconductor substrate (see the total distance between the upper surface of the designated part 11 noted above) is greater than a distance between an upper surface of the first wiring layer and the semiconductor substrate (see a non-total distance which is half of the total distance between an upper surface of the first wiring layer 46, and note that the previously mentioned distance is greater than this distance just now being discussed), and less than a distance between a bottom surface of the second wiring layer and the semiconductor substrate (note that the total distance between the upper surface of the designated part 11 noted above is less than a total distance between the bottom surface of the upper 46 part and the semiconductor substrate 10 etc.).

As to claim 8, Orimoto shows the device further comprising: a plurality of word lines (see the second and third from the top parts 46 being word lines; [0278]) spaced from one another in the first direction and extending in a second direction (note that these lines are running in the hd1 direction in Fig. 31B; [0127] introducing the direction but see Fig. 31B) crossing the first direction (note this direction crosses the up/down direction etc.), wherein adjacent ones of the word lines in the first direction are connected to contacts adjacent to one another in the second direction (see contacts 86 with one going to each word line in [0217] and being adjacent to each other in the hd1 direction of Fig. 31B).  

As to claim 9, Orimoto shows the device further comprising:  a plurality of word lines (see the second and third from the top parts 46 being word lines; [0278]) spaced from one another in the first direction and extending in a second direction (note that these lines are running in the hd1 direction in Fig. 31B; [0127] introducing the direction but see Fig. 31B; note also for claim 10 below the office can designate in the alternate direction hd2 here as well as these features appear to be spaced apart from each other at least partially in the hd2 direction as well) crossing the first direction, wherein adjacent ones of the word lines in the first direction are connected to contacts adjacent to one another in one of the second direction (see contacts 86 with one going to each word line in [0217] and being adjacent to each other in the hd1 direction of Fig. 31B) and a third direction crossing the first and the second directions (note in the alternate the office can here designate the third direction to be hd1, and the second direction as hd2 and the contacts 86 are still adjacent to each other in the hd2 direction).

As to claim 10, Orimoto shows the device further comprising:  a source line extending between adjacent ones of the word lines in the third direction (see a source line being the source contact structure 76 which connect down to source parts 61, and note these extend between adjacent ones of the word lines in the hd1 direction it appears; [0216]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orimoto et al. (“Orimoto” US 2019/0027489 dated 11/20/2017) in view of Sonehara et al. (“Sonehara” US 2016/0284727 published 09/29/2016).  
As to claim 6, Orimoto shows the device above for claim 1, further comprising a bit line connected to the memory pillar (see bit line 90 connected to the memory pillar noted above; [0217]; note the little dots indicating more bit lines being made than are shown explicitly for clarity in Fig. 31B); but fails to show it being one further comprising a sense amplifier connected to the memory pillar through the bit line and a row decoder connected to the first plug.  


Sonehara show a memory device being one comprising a sense amplifier 4 connected to a memory pillar through the bit line and a row decoder connected to the first plug (see the sense amp connected to bit lines that go to the memory parts and a row decoder connected to word lines through plugs; Fig. 2-6; [0030] and [0032]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the sense amplifier and row decoder along with connection scheme as taught by Sonehara to have made a sense amplifier and row decoder connected to the device in Orimoto with the motivation of making good control circuits for running the memory (see [0028] for how these parts help to control the device).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891